Case 8:17-cv-02274-DOC-DFM Document 328 Filed 01/16/20 Page 1 of 1 Page ID #:9451

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. SA CV 17-2274-DOC (DFMx)                                Date January 16, 2020

Title: HARRIETT MITCHELL, ET AL V CORELOGIC, INC.

Present: The Honorable David O. Carter




                Deborah Lewman                                           N/A
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
None                                               None




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

✘ Case previously closed in error. Make JS-5.
G

G Case should have been closed on entry dated                           .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer       djl




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
